 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    V. WILLIAMS, as Mother and Natural               No. 2:17-cv-2364 JAM DB
      Guardian of F.T., a minor,
12

13                       Plaintiff,                    ORDER
14           v.
15    TWIN RIVERS UNIFIED SCHOOL
      DISTRICT; DR. STEVEN MARTINEZ,
16    and DOES 1 through 25,
17                       Defendants.
18

19          This action came before the court on March 8, 2019, for hearing of plaintiff’s motion to

20   compel. (ECF No. 24.) Attorney James Ashworth appeared on behalf of the plaintiff. Attorney

21   Alison Winter appeared on behalf of the defendants.

22          Upon consideration of the arguments on file and those made at the hearing, and for the

23   reasons set forth on the record at that hearing, IT IS HEREBY ORDERED that:

24          1. Plaintiff’s February 14, 2019 motion to compel (ECF No. 24) is granted;

25          2. Within fourteen days of the date of this order the parties shall submit a stipulated

26   protective order; and

27   ////

28   ////
                                                       1
 1           3. Within twenty-one days of the date of this order defendants shall produce to plaintiff

 2   the responsive discovery subject to the parties’ stipulated protective order.

 3   Dated: March 8, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21   DLB:6
     DB\orders\orders.civil\williams2364.oah.030819.ord
22

23

24

25

26
27

28
                                                          2
